Case 19-61608-grs            Doc 780     Filed 07/20/20 Entered 07/20/20 14:34:35                      Desc Main
                                         Document     Page 1 of 3



                           IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE EASTERN DISTRICT OF KENTUCKY
                                      SOUTHERN DIVISION
                                           LONDON

    In re:                                 )                     Case No. 6:19-bk-61608
                                           )                     Chapter 11
    AMERICORE HOLDINGS, LLC,1              )                     Judge Gregory R. Schaaf
                                           )
             Debtors.                      )                     Jointly Administered
    _______________________________________)


                                          NOTICE OF HEARING

             Please take notice that the United States’ Objection to Third Friday’s Motion to (1)

Conditionally Approve Disclosure Statement and (2) Combine Final Hearing on Approval of

Disclosure Statement with Hearing on Confirmation of the Plan (Doc. No. 647) will be heard at

9:00 a.m. Eastern Time on Wednesday, July 29, 2020, by telephone and videoconference.

This hearing will be held in combination with the hearings on the matters outlined in Attachment

1 of the Court’s Scheduling Order (Doc. No. 765), including hearings on Doc. Nos. 115, 176,

626, and 744.

             Witnesses and the parties that present or cross-examine witnesses related to the hearings

on Doc. Nos. 647 and 744 shall appear by video. Video slots are limited to fewer than 20

participants at one time, so each person that intends to present or examine a witness must file a

notice that references the matter(s) on Attachment 1 and indicates the number of video slots

requested on or before July 22, 2020. All other parties shall call-in for the teleconference




1
 The Debtors in these Chapter 11 cases are (with the last four digits of their federal tax identification numbers in
parentheses): Americore Holdings, LLC (0115); Americore Health, LLC (6554); Americore Health Enterprises,
LLC (3887); Ellwood Medical Center, LLC (1900); Elwood Medical Center Real Estate, LLC (8799); Ellwood
Medical Center Operations, LLC (5283); Pineville Medical Center, LLC (9435); Izard County Medical Center, LLC
(3388); Success Healthcare 2, LLC (8861); St. Alexius Properties, LLC (4610); and St. Alexius Hospital
Corporation #1 (2766).
Case 19-61608-grs      Doc 780    Filed 07/20/20 Entered 07/20/20 14:34:35           Desc Main
                                  Document     Page 2 of 3



regarding these and other matter scheduled for hearing on July 29. Parties are required to call

in 10 minutes prior to the start of the hearing by using Teleconference #: 888-363-4749;

Access Code: 9735709#.



Dated: July 20, 2020

                                                   Respectfully submitted,

                                                   RICHARD E. ZUCKERMAN
                                                   Principal Deputy Assistant Attorney General


                                                   /s/ Emily K. Miller
                                                   EMILY K. MILLER
                                                   Trial Attorney, Tax Division
                                                   U.S. Department of Justice
                                                   P.O. Box 227
                                                   Washington, D.C. 20044
                                                   202-353-7509 (v)
                                                   202-514-6866 (f)
                                                   Emily.K.Miller@usdoj.gov
Case 19-61608-grs        Doc 780     Filed 07/20/20 Entered 07/20/20 14:34:35             Desc Main
                                     Document     Page 3 of 3




                                  CERTIFICATE OF SERVICE

        I hereby certify that on this 20th day of July, 2020, I electronically filed the foregoing

document with the Clerk of Court using the CM/ECF system, which will send electronic service

of such filing to all those registered to receive service.



                                                /s/ Emily K. Miller
                                                EMILY K. MILLER
                                                Trial Attorney
                                                United States Department of Justice, Tax Division
